PER CURIAM.
We grant the petition for belated appeal and hereby reinstate the direct criminal appeal in case number 1D04-1214, which was dismissed when appointed counsel failed to file an initial brief. The clerk of the circuit court shall return the record in that case to this court within 30 days. Jurisdiction in that proceeding is relinquished to the trial court for a period of 30 days with directions to consider the appointment of the public defender if petitioner so qualifies.
ERVIN, ALLEN and VAN NORTWICK, JJ., concur.